Exhibit 10.3

 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT is made on December 22, 2017.

 

BETWEEN:

 

DELMAR PHARMACEUTICALS INC. and DELMAR PHARMACEUTICALS (B.C.) LTD.

 

(collectively “DelMar” or the “Company”)

 

AND:

 

JEFFREY BACHA

 

(the “Employee”)

 

WHEREAS:

 

A.The Employee has been employed by DelMar most recently as its President and
Chief Operating Officer pursuant to a written contract of employment dated July
1, 2016 as amended by way of letter agreement dated November 3, 2017 (the
“Employment Agreement”);    B.DelMar has advised the Employee of its intention
to terminate his employment without just cause; and    C.The Employee and DelMar
have reached an agreement to fully and finally settle any matters in relation to
the Employee’s employment and the termination of that employment on the terms
and conditions set out in this Settlement Agreement.

 

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES AND COVENANTS CONTAINED
HEREIN:

 

1.The Parties acknowledge. agree and confirm as follows:

 

(a)The Employee shall continue to serve as President and Chief Operating Officer
until January 1, 2018. During such time, the Employee shall provide transitional
assistance.

 

(b)DelMar shall pay to the Employee his regular base salary until January 1,
2018.

 

(c)DelMar shall pay to the Employee all accrued but unused vacation pay up to
January 1. 2018, which the parties hereto agree to be 30 days.

 

(d)Following the termination of employment effective January 1. 2018 and
pursuant to section 4.2(a)(iii) of the Employment Agreement. DelMar shall pay to
the Employee the sum of US$270,833.33, which is the equivalent of 13 months’
base salary.

 



 





 

(e)Pursuant to section 4.2(a)(ii) of the Employment Agreement, DelMar shall pay
to the Employee a further sum of US$9,600.00 which is the equivalent of 12
months’ compensation in lieu of benefits.

 

(f)All unvested stock options held by the Employee shall vest immediately on the
date hereof in accordance with section 4.2(b) of the Employment Agreement. The
Employee shall have until December 31, 2020 to exercise vested options.

 

(g)The Employee and DelMar shall enter into a consulting services agreement
whereby the Employee shall provide consulting services to DelMar on an as needed
basis up to 40 hours per week from January 1, 2018 to April 30, 2018. DelMar
shall pay to the Employee a fixed consulting fee of US$20,833.00 per month,
regardless of whether the number of hours required by DelMar for the Employee to
provide such consulting services is less than 40 hours per week. The term of
such consulting services agreement may be extended on a part-time basis by
mutual agreement between DelMar and the Employee on terms to be established by
the parties.

 

(h)DelMar shall reimburse the Employee for any properly incurred business
expenses submitted with appropriate documentation in accordance with DelMar’s
expense reimbursement policies up to December 31, 2017. Any amounts previously
paid to the Employee as expense reimbursements that cannot be supported with
appropriate documentation or were not legitimate business expenses in accordance
with Company policy will be repaid to DelMar by the Employee. The Employee
consents to have any such expense reimbursement overpayments deducted from the
consulting fees set out in paragraph 1(g) above.

 

(I)All payments provided hereunder will be made in a timely manner and in any
event no later than January 31, 2018 and shall be subject to applicable
statutory withholdings, provided however that the parties agree to use
commercially reasonable efforts to structure such payments in a tax efficient
manner for the benefit of the Employee.

 

(j)The Employee confirms that he remains bound by: (i) the confidentiality
provisions contained in sections 6.1 and 6.2 of the Employment Agreement; and
(ii) the non-competition and non-solicitation provisions set out in sections 6.3
and 6.4 of the Employment Agreement, provided however that the Employee shall
not be prohibited from maintaining or establishing advisory roles with patient
advocacy or not-for-profit research organizations such as, but not limited to,
the National Brain Tumor Society and further that DelMar shall not unreasonably
withhold consent for Employee’s engagement with organizations involved in the
advancement of glioblastoma multiforme (GBM) treatments.

 

(k)The Employee hereby agrees not to stand for reelection to the Board of
Directors of the Company at DelMar’s Annual General Meeting to be held on or
about April 11, 2018.

 



 2 



 

2.             In consideration of DelMar entering into this Settlement
Agreement and other good and valuable consideration (as more particularly
described in paragraph 1 above), the Employee hereby remises, releases and
forever discharges DelMar, its subsidiary companies, and as applicable all of
their respective officers, directors, partners, shareholders, employees, agents,
successors, administrators, executors, heirs and assigns of and from any and all
actions, causes of action, suits, debts, dues, accounts, costs, legal costs,
contracts, claims and demands of every nature or kind, statutory or otherwise,
including any claims made pursuant to the Employment Standards Act (BC), the
Human Rights Code (BC), which the Employee, and, as applicable, the Employee’s
agents, successors, administrators, executors, heirs and assigns now have or at
any time hereafter can, shall or may have in any way arising or resulting from
any cause, matter, or anything whatsoever existing up to and including the last
date of the Employee’s employment with DelMar, other than (a) DelMar’s
obligations hereunder and (b) DelMar’s continuing obligations to the Employee
under the Indemnity Agreement dated November 3, 2017.

 

3.             The Employee agrees that the terms of this Settlement Agreement
shall not constitute nor be deemed to be an admission of liability by DelMar in
respect of any claim which the Employee hereto presently has or hereafter can,
shall or may have and any such liability by DelMar is in fact expressly denied.
The terms of this Settlement Agreement are contractual and not merely a recital.

 

4.             The Employee further agrees that he will not make any claim or
take any proceedings against any other person or corporation who might claim
contribution or indemnity from DelMar hereto in respect of the subject matter of
this Settlement Agreement except in respect of the Indemnity Agreement.

 

5.             The Employee further understands and agrees that the payment by
DelMar of the said consideration is a compromise and is not to be construed or
considered to be an admission on the part of either DelMar in respect of any
claim the Employee presently has. or hereafter can, shaft or may have in the
future and any liability of DelMar is in fact expressly denied.

 

6.             This Settlement Agreement is binding on the Employee’s heirs,
executors, administrators, agents and assigns and enures to the benefit of the
officers, directors, shareholders, employees, agents, successors, administrators
and assigns of DelMar and its respective subsidiaries.

 

7.             The Employee further understands and agrees that the Employee
will not disclose, except in the necessary conduct of his business, to his legal
and financial advisors (and then only to the extent absolutely necessary) or
unless required to do so by law, the fact of, or the terms of, the settlement
between the Employee and DelMar.

 

8.             It is further understood and agreed that the Employee will not
make any adverse or unfavorable statements concerning DelMar. its subsidiaries
or any of their respective officers, directors, shareholders or employees in the
context of such relationships of the Employee and such persons related to his
employment at the Company or concerning any relationship the Employee had with
DelMar or any of its subsidiaries, or any of their respective officers,
directors, shareholders or employees.

 

9.             It is further understood and agreed that DelMar will not make any
adverse or unfavorable statements concerning the Employee concerning any
relations the Employee had with DelMar or any of its subsidiaries, or any of its
respective officers, directors, shareholders or employees.

 



 3 





 

10.           It is further understood and agreed that the Employee hereby
represents and declares that the Employee executes this Settlement Agreement as
the Employee’s own free act for the consideration set forth herein (and has not
been influenced to any extent whatsoever in executing this Settlement Agreement
by any representations or statements made by DelMar, or by any person on behalf
of DelMar) and that the Employee has read this Settlement Agreement and has had
the opportunity to take independent legal advice as to its terms and the
Employee acknowledges that DelMar relies on this representation and declaration.

 

11.           The Employee confirms that he has the opportunity to receive
independent legal advice prior to executing this document and he voluntarily
accepts the consideration offered for the purpose of making a full and final
compromise and settlement of ail claims aforesaid.

 

12.           In consideration of the Employee entering into this Settlement
Agreement and other good and valuable consideration (as more particularly
described in this Settlement Agreement), the Company on its own behalf and on
behalf of its subsidiary companies, hereby remises, release and forever
discharges the Employee, and as applicable all of his administrators, executors,
heirs and assigns of and from any and all actions, causes of action, suits,
debts, dues, accounts, costs, legal costs, contracts, claims and demands of
every nature or kind, statutory or otherwise, which the Company or any of its
subsidiary companies, successors, assigns, administrators, executors, now have
or at any time hereafter can, shall or may have in any way arising or resulting
from any cause, matter, or anything whatsoever existing up to and including the
last date of the Employee’s employment with DelMar, other than the Employee’s
obligations hereunder, including without limitation the Employee’s employment
with DelMar save an expect that the Employee shall not be remised, released or
discharged of any claims arising out the illegal, fraudulent or grossly
negligent acts or omissions on the part of the Employee during the term of his
employment with DelMar.

 

13.           The Parties hereto agree that this Settlement Agreement contain
the entire agreement between the Parties.

 

[Signature page follows]

 



 4 





 

  IN WITNESS WHEREOF the Parties have hereunto set their hands as of the date
first above written.

 

DELMAR PHARMACEUTICALS INC.

 



Per: /s/ Saiid Zarrabian     Authorized Signatory  

 

DELMAR PHARMACEUTICALS (B.C.) LTD.

 

Per: /s/ Saiid Zarrabian     Authorized Signatory  

 



SIGNED, SEALED AND DELIVERED in )   The presence of: )   /s/Dennis M. Brown )
) /s/ JEFFREY BACHA Witness ) JEFFREY BACHA Dennis M. Brown )   Name )         )
  Address )       )   Consultant )   Occupation )  

 

[Signature Page - Settlement & Release]

 

 

 



 

